Citation Nr: 9906791	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to secondary service connection for 
hypertension.

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

3. Entitlement to a disability evaluation in excess of 10 
percent for PTSD, from October 23, 1984 through August 6, 
1990.  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARINGS ON APPEAL  

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1966 to August 
1970.  In a rating decision of December 1990, the RO granted 
service connection for PTSD which was assigned a 50 percent 
evaluation from August 7, 1990.  In a decision of March 1993, 
the Board of Veteran's Appeals (Board) established an 
effective date of October 23, 1984, for a grant of service 
connection for PTSD.  

This case is currently before the Board on appeal from a July 
1993 rating decision by the RO which assigned a 10 percent 
evaluation for PTSD from October 23, 1984, through August 6, 
1990.  In December 1993, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO, a 
transcript of which is of record.  In a decision of December 
1993, the hearing officer denied the veteran's appeal for a 
disability evaluation in excess of 10 percent for PTSD, prior 
to August 7, 1990.  

In a rating action of May 1995, the RO denied secondary 
service connection for hypertension.  In a rating decision of 
November 1997, the RO assigned a 70 percent evaluation for 
the veteran's PTSD, effective January 26, 1996.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  



FINDINGS OF FACT

1. The veteran's claim for secondary service connection for 
hypertension is not plausible.  

2. The veteran's service-connected PTSD currently renders him 
unable to obtain or retain gainful employment.  

3. The veteran's service-connected PTSD caused definite 
social and industrial impairment prior to August 7, 1990.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a "well-grounded" claim for 
secondary service connection for hypertension.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998)  

2. The criteria for a 100 percent schedular evaluation for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998) 38 
C.F.R.§ 4.132, Diagnostic Code 9411 (1996 & 1998).

3. The criteria for an evaluation of 30 percent for PTSD from 
October 23, 1984 through  August 6, 1990 have been met.  
38 U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998) 38 
C.F.R.§ 4.132, Diagnostic Code 9411 (1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis

Records from a private medical facility reflect counseling 
for the veteran and his family between October 1984 and 
August 1985.  It was noted that both the veteran and his wife 
were employed.  The veteran was described as the primary care 
giver for the children.  It was reported that the veteran 
experienced extreme anxiety and depression at the time of 
admission to the program.  His psychiatric symptoms were 
diagnosed as PTSD due to his Vietnam experiences, combined 
with the stress of being responsible for four preschool 
children.  The veteran received seven therapy sessions and 
was seen concurrently at a Vietnam Veteran's Center.  He was 
said to have improved remarkably with therapy and gained more 
control over his anxiety and depression.  At the time of 
discharge from the therapy, the veteran's prognosis was good.  

Records from a Vet Center  reflect group therapy treatment in 
1984 and 1985 for PTSD.  In November 1984, the veteran was 
noted to complain of difficulties staying with a job as well 
as difficulties making and keeping friends.  

During private treatment in August 1985, it was noted that 
the veteran had a history of a fairly significant depression 
a year earlier.  His psychological problems were said to be 
no longer active.  

During a November 1991 RO hearing, the veteran said that he 
had been laid off from his job in November 1985.  He 
attributed the loss of his job to his problems with anger.  
He said he attended some therapy sessions in 1984 and 1985 at 
a private facility associated with a Vet Center, but then 
discontinued this treatment until 1990.  During a further 
hearing at the RO in December 1993, the veteran said that he 
was unemployed at the time of his treatment for psychiatric 
symptoms during the mid 1980s.  He also said that he had not 
had a social life since his discharge from service.  

In a December 1993 statement, J. Mark Hall, Ph.D., a clinical 
psychologist, reported that he had been treating the veteran 
for PTSD since April 1991.  It was Doctor Hall's opinion 
that, based on the veteran's history, and his knowledge of 
working with PTSD victims, the veteran's PTSD was at least 50 
percent disabling during the period from 1984 to 1990.  The 
doctor said that the veteran did not seek treatment from 1985 
to 1990 because of mistrust and because he had not received 
effective treatment for PTSD when he first sought help for 
his psychiatric symptoms.  

A December 1993 statement from the veteran's wife is of 
record in which she said that the 1985 clinical record that 
noted the veteran's psychiatric symptoms as "not currently 
active" was inaccurate.  She said that the veteran had been 
involved with a therapy group of veteran's until shortly 
before the above notation was made.  He had discontinued 
attending since the sessions made his depression worse.  
During the years from 1984 onward, she had witnessed 
outbursts of anger in which the veteran felt out of control, 
and she also coped with his frequent loss of employment.  She 
said that he had had three job changes in the previous ten 
months.  

VA clinical records reflect treatment in 1993 and 1994 for 
psychiatric symptoms which included anger, anxiety, and 
problems dealing with stress.  In April 1993, the veteran was 
noted to be using Klonopin, .5 milligrams, three times a day.  
In September 1993, it was reported that the veteran had been 
diagnosed as having hypertension in 1992.  

In a December 1995 statement J. Mark Hall, Ph.D., indicated 
that the veteran did not function well in high stress jobs 
with unclear expectations, time pressures, a lack of personal 
control, frequent emergencies, or high emotional content.  In 
a December 1997 statement, Doctor Hall reported that the 
veteran had been unemployed for a year despite participation 
in vocational rehabilitation programs.  The veteran's work 
history was characterized by relatively brief jobs 
interspersed with periods of unemployment.  The veteran was 
also said to have marked social difficulties with no 
relationships with friends, coworkers, or neighbors.  He had 
been able to maintain a meaningful relationship with his wife 
and children.  

On an April 1997 VA psychiatric examination, it was noted 
that the veteran had been unemployed for the previous year 
and a half.  He did work rehabilitation training during the 
previous year but had failed repeated employment attempts.  
The veteran reported being in therapy since 1990.  He said 
that he had been very isolated and talked to no one, except 
his wife.  He said that he had had many jobs but was unable 
to keep one longer than a year.  Difficulties taking 
directions and receiving feedback were reported.  He said 
that he could talk with people at his places of employment 
but could not maintain relationships in other settings.  He 
had left many jobs because of difficulties with the rules.  
He said that he mistrusted people and was afraid of becoming 
angry.  He avoided dealing with his children because of his 
problem with anger.  The veteran avoided public places, 
except when shopping with his wife.  He described his sleep 
as poor and he would wake up screaming in the middle of the 
night.  He avoided movies and television shows about Vietnam 
and said that he thought about his experiences in Vietnam on 
a daily basis.  At the conclusion of the examination, the 
diagnoses on Axis I was PTSD.  Unemployment and self-
isolation were diagnosed on Axis IV.  The veteran's Global 
Assessment of Functioning was 40.  

II. Secondary Service Connection for Hypertension.  

The veteran and his representative have contended that he has 
hypertension due to his service-connected PTSD and the use of 
Klonopin for its treatment.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Also, the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The threshold question in regard to the issue of entitlement 
to secondary service connection for hypertension is whether 
the veteran has met his burden of submitting evidence of a 
well-grounded (i.e. plausible) claim.  If not, his claim must 
fail and there is no duty to assist him in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted a well-grounded claim of secondary service 
connection for hypertension.  

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the evidence involves a question of 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran, regarding questions of medical 
diagnosis or causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summation, according to a decision of the Court, a well-
grounded claim requires competent evidence of current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The principals set forth in the Caluza decision concerning 
evidence needed to establish a well-grounded claim for 
primary service connection are also applicable to a claim of 
secondary service connection.  In that instance, the evidence 
must show a current disability and that such disability is 
either caused by or aggravated by a service-connected 
disability.  

Review of the evidence indicates that the veteran currently 
has hypertension, which was initially diagnosed in 1992, many 
years after service.  The veteran has asserted that his 
current hypertension is the result of his psychiatric 
symptoms due to PTSD or to the use of Klonopin for the 
treatment of PTSD.  However, there is no medical evidence 
showing any relationship between the veteran's PTSD and his 
hypertension.  There is also no medical evidence 
demonstrating any relationship between the veteran's 
hypertension and his use of Klonopin for the treatment of his 
PTSD symptoms.  While the veteran and his representative may 
believe that hypertension was caused by or aggravated by his 
service-connected PTSD and/or use of Klonopin, their lay 
assertions alone are not competent evidence for establishing 
a plausible claim of secondary service connection for 
hypertension.  Espiritu, supra.  In the absence of competent 
medical evidence showing a relationship between PTSD or 
medication to treat PTSD and hypertension, the veteran's 
claim for secondary service connection for hypertension must 
be denied as not well grounded.  

III.  Increased Rating for PTSD.  

The Board notes initially that the veteran's claim for an 
increased rating for PTSD is "well grounded", in that it is 
plausible.  No further assistance to the veteran is required 
in order to satisfy the VA's duty to assist him in the 
development of this claim as mandated by 38 
U.S.C.A.§ 5107(a).  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1998) and 38 C.F.R. 
Part 4 (1998) provide that disability evaluations are 
determined by application of a schedule of ratings which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
The Board notes that the VA schedular criteria for rating 
mental disorders were revised, effective November 7, 1996.  
The United States Court of Veterans Appeals (Court) has held 
that, where the law or regulations change after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since, as discussed below, the Board 
finds that the veteran's service-connected PTSD warrants a 
100 percent schedular evaluation under the criteria for 
rating mental disorders in effect prior to November 7, 1996, 
a discussion of the new criteria in effect on and after 
November 7, 1996, is not necessary in this case. 

The veteran's service connected psychiatric disability is 
evaluated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 for PTSD.  Under the criteria for this 
Diagnostic Code, a 70 percent evaluation is assigned for  
psychiatric disability which causes severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and with psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is assigned for psychiatric disability if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy, resulting in 
profound retreat form mature behavior.  A 100 percent 
evaluation is also assignable if a psychiatric disability 
results in a demonstrable inability to obtain or retain 
employment. 

Review of the record indicates that the veteran has had 
numerous jobs over the years which he is unable to keep for 
any significant period of time.  Moreover, his employment is 
usually interspersed with prolonged periods of unemployment.  
It is also apparent that the veteran's current employment 
problems are primarily due to his PTSD symptomatology.  
Moreover, at the conclusion of the veteran's most recent VA 
psychiatric examination in April 1997, the diagnosis was PTSD 
and the veteran was assigned a Global Assessment of 
Functioning score of 40.  Such a score indicates that the 
veteran's psychiatric symptoms are within the range of 
severity which can result in unemployability.  The Board also 
notes that unemployment and social isolation were noted on 
Axis IV of the diagnosis of the April 1997 VA examination.  
This implies that the veteran's unemployment and social 
isolation are due to his service-connected PTSD.  Since this 
recent evidence demonstrates that the veteran's PTSD 
currently results in unemployability, a 100 percent 
evaluation is warranted for this disability under the 
criteria of Diagnostic Code 9411, in effect prior to November 
7, 1996.  


IV.  An Evaluation in Excess of 10 Percent for PTSD Prior to 
August 7, 1990

The Board notes initially that the veteran's claim for an 
evaluation in excess of 10 percent for PTSD prior to August 
7, 1990 is "well grounded", in that it is plausible.  No 
further assistance to the veteran is required in order to 
satisfy the VA's duty to assist him in the development of 
this claim as mandated by 38 U.S.C.A.§ 5107(a).  

The veteran was assigned a 10 percent evaluation for PTSD 
from October 23, 1984 through August 6, 1990, under the 
criteria of 38 C.F.R § 4.132, Diagnostic Code 9411.  Under 
these rating criteria, PTSD resulting in emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment is evaluated as 10 percent disabling.  
PTSD resulting in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and with psychoneurotic symptoms resulting in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment is evaluated as 30 percent disabling.  With the 
ability to establish or maintain effective and favorable 
relationships with people considerably impaired and with 
psychoneurotic symptoms resulting in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment, a 50 percent evaluation 
is warranted.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term definite in 38 C.F.R.§ 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large" O.G.C. Prec. 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite" 38 U.S.C.A.§ 7104.  
With this consideration in mind, the Board will address the 
merits of the issue of an entitlement to a disability 
evaluation in excess of 10 percent for PTSD between October 
23, 1984 and August 6, 1990. 

The record contains a statement from J. Mark Hall, Ph.D., 
dated in December 1993 in which he opined, essentially, that 
the veteran's PTSD symptoms were at least as bad during the 
years from 1984 to 1990 as they were in 1993, and that the 
assignment of a 50 percent evaluation for the 1984-1990 
period was therefore justified.  The Board notes, however, 
that Doctor Hall did not commence treating the veteran until 
1991, that is, after the period in question.  While Doctor 
Hall's opinion on this matter is certainly to be considered, 
the Board believes that the contemporaneous clinical record 
of the period in question is of considerably more probative 
value as regards the severity of the veteran's psychiatric 
symptoms at that time.  

The contemporaneous VA and private clinical records in the 
claims folder show that was suffering from anxiety and 
depression in 1984 and 1985.  They also note that the veteran 
had difficulties with employment and with interpersonal 
relations at that time.  These records show that the veteran 
was experiencing extreme anxiety and depression in late 1984.  
In June 1985, however, it was reported that the depression 
was not active at that time.  By August 1985, the veteran was 
described as having improved remarkably and had gained more 
control over his symptoms.  His prognosis was said to be 
good.  Moreover, the record indicates that the veteran did 
not again receive treatment for psychiatric symptoms until 
1990.  

In the Board's opinion, this evidence indicates that the 
veteran's PTSD symptoms were more than mild during the period 
from October 1984 to August 1990.  The symptomatology appears 
to have been approximately in the "definite" range in the 
sense of being "distinct, unambiguous, and moderately large 
in degree".  Psychiatric symptomatology of this extent 
warrants a 30 percent evaluation under the provisions of 
Diagnostic Code 9411 which were in effect during the period 
from 1984 to 1990.  However, the contemporaneous medical 
evidence from this period does not show that the veteran's 
psychiatric symptoms were productive of considerable social 
and industrial impairment.  Therefore, a 50 percent 
evaluation for PTSD from October 1984 to August 1990 is not 
warranted.  


ORDER

Entitlement to secondary service connection for hypertension 
is denied.  

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a 30 percent rating for PTSD from October 23, 
1984 through August 6, 1990 is granted subject to the law and 
regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

